
	
		II
		110th CONGRESS
		1st Session
		S. 1925
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Kohl (for himself,
			 Mr. Sanders, Mrs. McCaskill, Mr.
			 Durbin, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act, to prevent credit card
		  issuers from taking unfair advantage of college students and their parents, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Credit Card Protection Act of
			 2007.
		2.Issuance of
			 credit cards to certain college studentsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following new
			 subsection:
			
				(i)Provisions
				Applicable With Regard to the Issuance of Credit Cards to Full-Time,
				Traditional-Aged College Students
					(1)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(A)College student
				credit card account definedFor purposes of this subsection, the
				term college student credit card account means a credit card
				account under an open end consumer credit plan established or maintained for or
				on behalf of any college student.
						(B)College
				studentThe term college student means an
				individual—
							(i)who is a
				full-time student attending an institution of higher education; and
							(ii)who has not yet
				attained the age of 21.
							(C)Institution of
				higher educationThe term institution of higher
				education has the same meaning as in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a)).
						(2)Maximum amount
				limitation as a percentage of gross incomeUnless a parent, legal
				guardian, or spouse of a college student assumes joint liability for debts
				incurred by the student in connection with a college student credit card
				account—
						(A)no creditor shall
				grant a college student a credit card account where the credit limit for that
				account exceeds, during a full calendar year, the greater of—
							(i)20 percent of the
				annual gross income of the student; or
							(ii)$500; and
							(B)no creditor shall
				grant a student a credit card account, if the credit limit for that credit card
				account, combined with the credit limits of any other credit card accounts held
				by the student, would exceed 30 percent of the annual gross income of the
				student in the most recently completed calendar year.
						(3)Parental
				approval required to increase credit lines for accounts for which parent is
				jointly liableNo increase may be made in the amount of credit
				authorized to be extended under a college student credit card account for which
				a parent, legal guardian, or spouse of the consumer has assumed joint liability
				for debts incurred by the consumer in connection with the account, before the
				consumer attains the age of 21, with respect to such consumer, unless the
				parent, guardian, or spouse of the consumer, as applicable, approves in
				writing, and assumes joint liability for, such increase.
					(4)Income
				verificationFor purposes of this subsection, a creditor shall
				require adequate proof of income, income history, and credit history, subject
				to the rules of the Board, before any college student credit card account may
				be opened by or on behalf of a student.
					(5)Prohibition on
				more than 1 credit card account for any college studentNo
				creditor may open a credit card account for, or issue any credit card to, any
				college student who—
						(A)has no verifiable
				annual gross income; and
						(B)already maintains
				a credit card account under an open end consumer credit plan with that
				creditor, or any affiliate thereof.
						(6)Exemption
				authorityThe Board may, by rule, provide for exemptions to the
				provisions of this subsection, as deemed necessary or appropriate by the Board,
				consistent with the purposes of this
				subsection.
					.
		3.Regulations
			 requiredNot later than 180
			 days after the date of enactment of this Act, the Board of Governors of the
			 Federal Reserve System shall issue such rules as may be necessary to carry out
			 section 127(i) of the Truth in Lending Act, as added by this Act.
		
